Case: 12-10216       Document: 00512057427         Page: 1     Date Filed: 11/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 19, 2012
                                     No. 12-10216
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MAYFORD KENNETH DAVIS, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-587


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Government, through the United States Attorney General at the
request of the Chief Counsel of the Internal Revenue Service (IRS) as a delegate
of the Secretary of the Treasury, filed a complaint pursuant to 28 U.S.C. § 7402
seeking to invalidate the filing of false documents in the public records against
IRS employees by Mayford Kenneth Davis, Jr. The district court considered the
matter and invalidated all of the specified filings upon the public record. The
district court gave Davis 30 days to file a list of any documents he contends were

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10216     Document: 00512057427      Page: 2   Date Filed: 11/19/2012

                                  No. 12-10216

valid and filed properly. The district court also enjoined Davis from any future
such filings against federal employees. Davis filed a notice of appeal but did not
file any lists of documents in accordance with the district court’s order.
      The district court denied Davis leave to proceed in forma pauperis (IFP)
on appeal, certifying that the appeal was not taken in good faith. See 28 U.S.C.
§ 1915(a)(3); see also FED. R. APP. P. 24(a)(3). Davis now moves this court for
leave to proceed IFP. His motion constitutes a challenge to the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). Our inquiry into a litigant’s good faith “is limited
to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted).
      Davis does not address the district court’s certification decision in any
meaningful way. Because Davis has failed to challenge the specific reasons for
the district court’s decision or show that the appeal raises a nonfrivolous issue,
the IFP motion is DENIED, and the appeal is DISMISSED as frivolous. See
Howard, 707 F.2d at 202 n.24; 5TH CIR. R. 42.2.




                                        2